412 F.2d 228
Murry PORTER, Petitioner-Appellant,v.Wingate M. WHITE, Warden, Louisiana State Penitentiary, Respondent-Appellee.
No. 26959 Summary Calendar.
United States Court of Appeals Fifth Circuit.
July 16, 1969.

Murry Porter, pro se.
Jack P. F. Gremillion, Atty. Gen. of Louisiana, Cyrus J. Greco, Asst. Dist. Atty., East Baton Rouge Parish, Ralph L. Roy, Asst. Dist. Atty., Baton Rouge, La., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I.


2
Murry Porter has appealed from the district court's denial of his petition for habeas corpus relief. We affirm the judgment.


3
The appellant, represented by court-appointed counsel, was convicted upon trial by jury of attempted aggravated rape. These proceedings were had in the 19th Judicial District Court of the Parish of East Baton Rouge, Louisiana. Upon direct appeal the judgment was affirmed. State v. Porter, 1966, 249 La. 784, 191 So.2d 498.


4
The United States District Court held a full evidentiary hearing on the merits of the appellant's habeas corpus petition. The reasons for denial of relief were stated in a comprehensive opinion, as yet unpublished.


5
The District Court held that there was no merit to the appellant's contentions that (1) he was arrested without probable cause; (2) it was error not to advise him of his right to counsel when arrested and interrogated (he made no confession); and (3) he was subjected to illegal identification procedures.


6
Upon full review of the record, including transcripts of the two evidentiary hearings, we find no error in the proceedings below. Therefore the judgment of the District Court is


7
Affirmed.